Citation Nr: 0818260	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  95-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lymphosarcoma, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active military service from October 1945 to 
October 1948 and from May 1951 to August 1952.

The Board of Veterans' Appeals (Board) first notes that in an 
October 1995 rating decision, the regional office (RO) denied 
the veteran's claim for service connection for lymphosarcoma 
both on a direct basis and as due to exposure to ionizing 
radiation.  He was notified of the decision and he filed a 
notice of disagreement with the RO's decision, but only as to 
its decision of service connection due to exposure to 
ionizing radiation.  As the veteran is only claiming service 
connection based on radiation exposure, the Board will 
consider the issue as service connection for lymphosarcoma, 
claimed as due to exposure to ionizing radiation.

In an April 1997 decision, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the 
Court issued an order vacating the Board's April 1997 
decision for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran's claim was remanded by the 
Board for further development in March 2002 and has been 
returned to the Board for further appellate action.
 

FINDING OF FACT

The veteran's lymphosarcoma was not related to his exposure 
to ionizing radiation during service.


CONCLUSION OF LAW

Lymphosarcoma, claimed as due to exposure to ionizing 
radiation, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service treatment records are negative for any 
pertinent symptomatology, complaints, or treatment related to 
lymphosarcoma or to any disability due to exposure to 
radiation.  

Private medical records dated in 1966 revealed that the 
veteran was treated for a large knot in the left axilla area.  
At that time, he underwent surgery to remove the knot.  
Subsequent surgical pathology indicated findings of malignant 
lymphoma, diffuse, reticulum cell sarcoma type.  The final 
diagnosis was lymphosarcoma.

Pursuant to the veteran's claim, in May 1995, the RO sought 
to obtain exposure information and a dose estimate for the 
veteran from the Defense Nuclear Agency (DNA).  In September 
1995, the DNA reported that a search by them confirmed that 
the veteran was aboard the USS BRUSH from February 1946 to 
October 1948 and that ship did operate in the Western Pacific 
from July 1946 to January 1947 when it arrived in Guam for 
local training and maintenance through February 1947.  The 
DNA further reported that from February 1947 to March 1947 
the USS BRUSH participated in Pacific Fleet Exercise 2-47, 
and during the exercise visited Kwajalein for one day and 
then departed for Pearl Harbor.  

In November 1995, a copy of a letter from one of the 
veteran's fellow serviceman to the DNA was received.  The 
letter recounted that veteran's experiences in the service 
while serving during World War II.  The letter further 
commented as to that veteran's experiences aboard the USS 
BRUSH and his claimed exposure to radiation due to Operation 
CROSSROADS.  Also in the claims file is another letter from 
the fellow serviceman to the DNA, dated in August 1996, which 
discusses reports regarding radiation levels at Kwajalein 
Lagoon. 

In November 1995, a statement was received from a different 
fellow crewman of the veteran.  This statement commented as 
to that veteran's duties aboard the USS BRUSH.  The letter 
further commented as to that particular veteran's memories of 
what operations that ship was involved in and what the men 
aboard the ship were required to do.  Enclosed also with his 
letter were copies of various articles about Operation 
CROSSROADS.

In October 1998, the DNA provided to a fellow service member 
a dose estimate of the veteran's exposure to ionizing 
radiation while serving on the USS BRUSH.  This estimate 
considered the proximity of the USS BRUSH to the irradiated 
target ships present at Kwajalein Atoll during the period of 
25-27 February 1947.  The report discussed an activity that 
involved about 40 crew members of the BRUSH who boarded the 
target ships and brought souvenirs back to the BRUSH.  The 
report calculated radiation dosage from contaminated 
souvenirs brought aboard the BRUSH.  This report also noted 
that while at Kwajalein the crew members ate fish caught in 
the lagoon and drank water distilled from the lagoon water.  
The DNA calculated that the upper bound of the external dose 
the veteran may have been exposed to was 0.1 rem.  The DNA 
calculated that the upper bound of internal dose that the 
veteran may have been exposed to was 0.1 rem for all organs.

The veteran appeared at a hearing before a Decision Review 
Officer (DRO) in November 2004.  He testified that he was 
exposed to radiation at the Kwajalein Lagoon in February 
1947.  He reported that he handled artifacts that came from 
the irradiated ships.  He also reported that he drank water 
and ate fish from the lagoon, which the veteran asserted were 
contaminated by radiation.  The veteran maintained that he 
developed lymphosarcoma due to his in-service radiation 
exposure.

The veteran's claims folders were reviewed by a VA physician 
in July 2005 and the physician noted that a pathology report 
from June 1966 revealed the diagnosis of malignant lymphoma, 
diffuse, reticulum cell sarcoma type.  The physician stated 
that this was a lymphoma.

In August 2005, the VA submitted a request to the Department 
of Defense Threat Reduction Agency for an updated radiation 
dose estimate for the veteran's period of service on the USS 
BRUSH.  An estimated maximum radiation dosage estimate was 
received by VA in January 2007, and this estimate was higher 
than the 1998 DNA estimated amount.  The veteran's claim was 
then referred to the Compensation and Pension Service Policy 
Staff and an advisory medical opinion was requested from the 
Under Secretary for Health as to the likelihood that the 
veteran's lymphosarcoma was due to the veteran's exposure to 
ionizing radiation in service.  In May 2007, the VA Chief 
Public Health and Environmental Hazards Officer provided an 
opinion that it was unlikely that the veteran's lymphosarcoma 
can be attributed to exposure to ionizing radiation in 
service.  Later in May 2007, the Director, Compensation and 
Pension Service, issued a letter stating that he had reviewed 
the May 2007 opinion of the VA Chief Public Health and 
Environmental Hazards Officer, and that he had reviewed the 
veteran's evidence in its entirety.  The Director also noted 
in the letter that an Ionizing Radiation Registry (IRR) 
protocol examination noted that the veteran had smoked up to 
three packs a day since age 14 until he stopped smoking in 
1966.  Based on all the evidence, the Director opined that 
there was no reasonable possibility that the veteran's 
lymphosarcoma was the result of exposure to ionizing 
radiation in service.

An October 2007 VA examination report states that the veteran 
had non-Hodgkin's lymphoma.  The examiner noted that the 
veteran's was treated with surgery and radiation and the 
veteran had had no problems since, and therefore was probably 
cured of his non-Hodgkin's lymphoma.  As this examiner stated 
that the veteran was discovered to have lymphoma in 1962, it 
does not appear that this examiner reviewed the claims file 
as the medical evidence of record clearly shows that the 
veteran was not discovered to have lymphoma until 1966.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The evidence shows that the veteran was first found to have 
lymphosarcoma in 1966, approximately fourteen years after 
separation from service.  The basis of the veteran's claim is 
that his lymphosarcoma was a result of exposure to radiation 
in service is association with Operation CROSSROADS.  In this 
regard, the Board notes that service connection claims based 
on in-service exposure to radiation may potentially be 
addressed under either 38 C.F.R. §§ 3.303(d), 3.309(d) or 
3.311.

Under 38 C.F.R. § 3.309, certain specified diseases will be 
service connected if they become manifest in a radiation-
exposed veteran.  38 C.F.R. § 3.309(d).  The veteran's 
disease, lymphosarcoma (lymphoma), is one of the diseases 
contemplated by § 3.309.  38 C.F.R. § 3.309(d)(2).  
Accordingly, § 3.309 is potentially applicable to the case at 
hand.  To consider service connection under this provision, 
the disease must become manifest in a "radiation-exposed 
veteran," as defined in paragraph (d)(3) of the section.  38 
C.F.R. § 3.309(d).  Therefore, the analysis under § 3.309(d) 
turns on whether the veteran is a "radiation-exposed 
veteran," which is defined as one who participated in a 
"radiation-risk activity," which includes, generally, 
participation in a nuclear weapons test.  38 C.F.R. § 
3.309(d)(3).  Only those activities listed under 38 C.F.R. 
§ 3.309(d)(3)(ii) are considered radiation-risk activities.  
While this list includes assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation CROSSROADS, and includes 
those that participated in Operation CROSSROADS during the 
period July 1, 1946 through August 31, 1946, the veteran did 
not participate in either of these activities, and he does 
not claim that he did so.  Since the veteran does not meet 
the criteria of a "radiation-exposed veteran" as defined by 
38 C.F.R. § 3.309(d), he may not be granted service 
connection for lymphosarcoma on a presumptive basis under 
38 C.F.R. § 3.309(d).

However, the veteran has been shown to have been exposed to 
ionizing radiation resulting from his proximity to ships and 
artifacts that were irradiated in Operation CROSSROADS.  
Accordingly, the veteran is potentially entitled to service 
connection for lymphosarcoma under 38 C.F.R. § 3.311(b).  38 
C.F.R. § 3.311(b) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  The list 
includes lymphomas (lymphosarcoma).  That regulation further 
states that, if the veteran has one of the radiogenic 
diseases, the case will be referred to the VA Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  In this case, however the 
veteran's case was referred for review and, as noted above, 
it was determined that there is no reasonable possibility 
that the veteran's lymphosarcoma resulted from radiation 
exposure in service.  Consequently, the veteran is not 
entitled to service connection for lymphosarcoma based on 
38 C.F.R. § 3.311.  

While the veteran and his fellow crewman assert that the 
veteran developed lymphosarcoma due to the veteran's exposure 
to ionizing radiation during service, as lay persons they are 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case there is scientific medical evidence opining 
that the veteran did not develop lymphosarcoma due to 
exposure to ionizing radiation during service.  The Board 
notes that there is no contrary medical opinion of record 
consequently, the veteran does not meet the criteria for 
service connection for lymphoma due to exposure to ionizing 
radiation.  See 38 C.F.R. § 3.303, Combee v. Brown, 34 F.3d 
1039, 1043-5 (Fed. Cir. 1994).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim, and that service connection for lymphoma due to 
exposure to ionizing radiation is not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case the RO denied the veteran's claim in October 
1995, before the current section 5103(a) notice requirements 
became effective.  The unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in March 2002 and January 2003 letters.  
These letters specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  The Board finds that any 
timing error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran participated effectively in the 
processing of his claim by way of submitting relevant 
evidence and providing testimony at a DRO hearing, but the RO 
also readjudicated the case by way of supplemental statements 
of the case issued in June and November 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, VA medical 
records, and has provided the veteran with VA medical 
examinations.  The RO has obtained radiation dose estimates 
and has obtained an opinion from the Under Secretary of 
Health based on the highest dose estimate.  The veteran has 
submitted statements from other servicemen, documents 
regarding the ship he served upon, documents regarding 
radiation, and he has provided testimony before a DRO at the 
RO.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional obtainable pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lymphosarcoma, claimed as due to 
exposure to ionizing radiation, is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


